DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9, 2021  has been entered.

Response to Amendment
The amendments filed on June 9, 2021 have been entered. Applicant amended claims 1 and 20. Claims 1-20 remain pending in the application.

Response to Arguments
Applicant’s arguments filed on June 9, 2021 with respect to the Final Office Action dated March 25, 2021 have been fully considered but they are not persuasive.  
Applicant argued, in page 9, second paragraph of the applicant remarks, “For instance, the cited references do not disclose or suggest a method that configures a first network device in a label-switched network with a network address and configures a second network device in the label-switched network with the same network address, wherein the network address identifies a tunnel end point for 
In response, Col. 5, lines 34-38, discusses attachments circuits associated with Ethernet segment 19 act as a single logical interface in terms of L2 forwarding as stated “each of CE 14C and MESes 12B, 12C optionally execute the Link Aggregation Control Protocol (LACP) to bundle interfaces associated with attachment circuits 17 and treat the bundle as a single logical interface in terms of L2 forwarding”. Col. 20, lines 17-24, discusses forwarding Ethernet frame in MPLS network as per the Ethernet segment identifier as stated “Alternatively, MES 92D may utilize an IP/GRE header in the event that tunnel 102 is an IP/GRE tunnel. In either case, upon receiving the packet, MES 92A forwards the Ethernet frame 102 to VPN A, e.g., via CE 95. MES 92D may load balance traffic having a destination address of MAC 1 between MESes 92A, 92B having learned that MAC 1 is reachable both MESes via active-active multi-homed Ethernet segment 93”.
It appears that Applicant is interpreting the claims very narrow without considering the broad teaching of the combined references to meet the claimed language. During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification". The Federal Circuit's en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:
The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable 
 In view of such, the rejection is maintained as follows.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al. (US Patent No. 8953590) , hereinafter, Aggarwal, in view of Hama et al. (US PGPUB No. 20040202171), hereinafter, Hama.
Regarding claim 1:
Aggarwal teaches:
A method comprising:
2Configuring a first network device in a label-switched network with a network 3address; 4configuring a second network device in the label-switched network with the 5same network address, wherein the network address identifies a tunnel end point for implementing layer 2 routes over the (Fig. 1 shows MES 12B (first network device) and MES 12C (second network device) for multi-homing CE 14C for routing data in MPLS (label-switched) network. Col. 5, lines 4-11, teaches both attachment links to MES 12B-C are configured with same Ethernet Segment Identifier “As shown in FIG. 1, CE 14C is multi-homed to two MESes 12B, 12C. In this example, the set of multiple attachment circuits 17 constitutes an Ethernet segment 19. Ethernet segment 19 may appear to CE 14C as a Link Aggregation Group (LAG). Moreover, MESes 12B, 12C may form a multi-chassis LAG in which attachment circuits 17 provide CE 14C with redundant connectivity to different network devices, i.e. MESes 12B, 12C”. Col. 5, lines 20-24, teaches different ways to assigning Ethernet Segment Identifier as stated “The ESI can be assigned using various mechanisms. As one example, the ESI may be configured manually or discovered automatically. For instance when MAC VPNs are used to provide a VPLS service, the VE ID for a BGP VPLS may be used for the ESI or the Multi-homing site ID may be used.” . Col. 20, lines 17-24 states “Alternatively, MES 92D may utilize an IP/GRE header in the event that tunnel 102 is an IP/GRE tunnel. In either case, upon receiving the packet, MES 92A forwards the Ethernet frame 102 to VPN A, e.g., via CE 95. MES 92D may load balance traffic having a destination address of MAC 1 between MESes 92A, 92B having learned that MAC 1 is reachable both MESes via active-active multi-homed Ethernet segment 93.”);
configuring the first network device to use each label in a set of labels to route traffic through the label-switched network for a   corresponding virtual local area network (VLAN) in a set of VLANs; and configuring the second network device to use the same set of labels to route traffic through the label-switched network for the same set of VLANs (Col. 8, lines 66-67 and Col. 9, lines 1-3, teach unique MPLS label per ESI assignment as stated “As a second example, a MES may advertise a unique MAC-VPN label per <ESI, Ethernet Tag> combination. This label methodology is referred to herein as a per <ESI, Ethernet Tag> label assignment”.  Col. 19, lines 55-62, teaches both MPLS Edge Switches 92A, 92B are configured to use same MPLS label for same VLAN states “CE 95 of one of the sites for VPN A is multi-homed to MESes 92A, 92B in an active-active configuration via Ethernet segment 93. As such, both MESes 92A and 92B output BGP advertisements 96 in the form of Ethernet tag auto-discovery routes 40, an example of which carries parameters <RD-1, ESI 1, VLAN 1, MPLS label, VPN A RT>, which MES 92D learns in turn via route reflector 97”).
10wherein the configured first and second network devices appear as a logical 11network device from the perspective of other network devices in the label-switched network (Col. 5, lines 34-38, states “each of CE 14C and MESes 12B, 12C optionally execute the Link Aggregation Control Protocol (LACP) to bundle interfaces associated with attachment circuits 17 and treat the bundle as a single logical interface in terms of L2 forwarding” ).
Aggarwal does not explicitly a set of labels for a set of VLANs.
 Hama teaches a set of labels for a set of VLANs (Fig. 4 shows a set of VPN labels (a set of labels) where each VPN label corresponds to a VLAN in a set of VLANs.  Paragraph 0072, lines 9-14, states “The subrouter 123i corresponding to the identified VPN has a table 124 which, as shown in FIG. 4, already stores the correspondence between (1) VLAN IDs (VIDS) and (2) VPN identifiers (VPN labels) that specify VPNs to which the VLANs specified by the VIDs belong”. Fig.3 shows the edge router is configured to construct the MPLS packet for a VLAN packet by using the corresponding VPN label for routing in in the MPLS network as stated in Paragraph 0087, lines 10-15 “If the VPN label and push label have been found, the subrouter 123i swaps the VPN label and forwarding label for the tag to generate an MPLS packet, as shown in FIG. 3, and sends this MPLS packet to the MPLS network 200 via the line card 128.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Page to incorporate the teaching of Hama about a set of label for a set of VLANs and configuring each VLAN with a label. One would be motivated to do so to provide a unique label to each VLAN for routing traffic in the MPLS network (0087, lines 10-15, of Hama).


As to claim 11, the rejection of claim 1 is incorporate. Aggarwal, in view of Hama, teaches all the limitations of claim 1 as shown above.
Aggarwal further teaches further comprising: 2receiving, by the first network device, data comprising a label; 3performing a lookup on a forwarding table of the first network device, the 4forwarding table comprising a set of entries, each entry in the set of entries comprising an 5identifier associated with a VLAN, a network address, and an interface of the first network 6device; and 7forwarding the data out a particular interface of the first network device based on the lookup (col. 19, lines 62-67, teaches receiving a packet with label and MAC learning and forming the forwarding table ).
Claim 13 recites similar limitations as claim 11 but second network device. Since both aggregation switches are configured in same link aggregation group, similar action is taken by second switch. Accordingly, it is rejected under similar rationale.
Claim 14 recites similar limitations as claim 12 but second network device. Since both aggregation switches are configured in same link aggregation group, similar action is taken by second switch. Accordingly, it is rejected under similar rationale.
As to claim 15, the rejection of claim 1 is incorporate. Aggarwal, in view of Hama, teaches all the limitations of claim 1 as shown above.
Aggarwal further teaches further comprising:  
configuring the first network device and the second network device as a multi- 3chassis link aggregation (MLAG) pair (Col. 5, lines 4-11, teaches both attachment links to MES 12B-C are configured as ling aggregation group.).

4configuring an MLAG peer link between the first network device and the 5second network device, the MLAG peer link for synchronizing state with each other (Col. 5, lines 54-57, teaches inter-chassis communication protocol lines (MLAG peer link)   as stated “MESes 12B, 12C may utilize an inter-chassis communication protocol (ICCP) to establish inter-chassis communications 25 and control forwarding with respect to Ethernet segment 19 for reaching CE 14C”).
As to claim 16, the rejections of claims 1 and 15 are incorporate. Aggarwal, in view of Hama, teaches all the limitations of claims 1 and 15 as shown above.
Aggarwal further teaches further comprising:  2configuring a first port of the first network device as a first port channel 3coupled to a network device; and 4configuring a second port of the second network device as a second port 5channel coupled to the network device, 6wherein the first and second port channels are configured to form a single 7logical port channel connected to the network device (see at least Col. 5, lines 4-11).
As to claim 17, the rejections of claims 1, 15, and 16 are incorporate. Aggarwal, in view of Hama, teaches all the limitations of claims 1, 15, and 16 as shown above.
Aggarwal further teaches wherein bandwidth of the first and second port 2channels are configured to be simultaneously utilized (see at least Col. 5, lines 38-44, stating “That is, CE 14 associates attachment circuits 17 with a single logical interface for purposes of L2 forwarding to utilize the links in parallel to load-balance L2 traffic to increase the link speed beyond the limits of any one single cable or port and/or to increase the redundancy for higher availability”).
As to claim 18, the rejection of claim 1 is incorporate. Aggarwal, in view of Hama, teaches all the limitations of claim 1 as shown above.
Aggarwal further teaches: wherein the configured network address for the 2first network device is a network address that the first network device uses for a routing protocol for exchanging routing information with other network devices in the label-switched 19Attorney Docket No.: 000200-002100US4network, wherein the configured network address for the second network device is a network 5address that the second network device uses for the routing protocol for exchanging routing 6information with other network devices in the label-switched network (see at least Col. 6, lines 18-33).

As to claim 19, the rejections of claims 1 and 18 are incorporate. Aggarwal, in view of Hama, teaches all the limitations of claims 1 and 18 as shown above.
Aggarwal further teaches further comprising:  2learning, by the first network device, a route through a network comprising the 3first network device, the second network device, and the label-switched network; and  4advertising, by the first network device, the route to other network device in the 5label-switched network, wherein a next hop network address include in the advertised route 6comprises the configured network address for the first network device (col. 19, lines 62-67, teaches receiving a packet with label and MAC learning and advertising  the forwarding table  “While forwarding traffic for VPN A, MES 92A receive L2 Ethernet frame 94 having a source address of MAC 1, causing MES 92A to locally learn MAC 1 in the data plane and advertise MAC 1 in the control plane by outputting an advertisement in the form of an Ethernet MAC route message 50 carrying parameters <RD-1, A1 ESI 1, A1-VLAN, MAC MPLS LABEL 1, MAC 1, VPN A RT>”. Fig 4 shows such forwarding table includes routes IP. ).
Regarding claim 20:
Claim 20 is directed towards a system performing the method of claim 1. Accordingly, it is rejected under similar rationale.
Claims 2-5  are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal, in view of Hama, and further in view of Juniper (an Online NPL Publication with Title: “Configuring MC-LAG on EX9200 Switches in the Core for Campus Networks”, Publisher: Juniper Networks), hereinafter, Juniper.
As to claim 2, the rejection of claim 1 is incorporate Aggarwal, in view of Hama, teaches all the limitations of claim 1 as shown above.
Aggarwal does not explicitly teach further comprising: receiving, at the first network device, a first set of commands for specifying the network address for the first network device; and receiving, at 
Juniper teaches further comprising:
  receiving, at the first network device, a first set of commands for specifying the network address for the first network device (page 30 , step 18, teaches receiving command specifying virtual IP address for switch A (first network device)) ; and
  receiving, at the second network device, a second set of commands for specifying the same network address for the second network device (page 35, step 18, teaches receiving command specifying the same virtual IP address for switch B (first network device)),
 wherein the first network device configures the first network device with the network address in response to receiving the first set of commands (page 24, table 3, shows switch A is configured for MC-LAG),
wherein the second network device configures the second network device with 9the network address in response to receiving the second set of commands (page 24, table 3, shows switch B is configured for MC-LAG).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aggarwal, in view of Hama, to incorporate the teaching of Juniper about receiving commands for configuring same IP address and label in the both aggregations switches. One would be motivated to do so since such command configure the switches as MC-LAG pair and MC-LAG pair provide high availability (page 5, paragraph 3 of Juniper).
As to claim 3, the rejections of claims 1 and 2 are incorporate. Aggarwal, in view of Hama, teaches all the limitations of claims 1 and 2 as shown above.
Aggarwal does not explicitly teach wherein the first set of commands are received through a first interface providing by the first network device for receiving commands for configuring the first network device, wherein the second set of commands are received through a second interface providing by the second network device for receiving commands for configuring the second network device.
Juniper teaches: 
wherein the first set of commands are received through a first interface providing by the first network device for receiving commands for configuring the first network device (page 24, table 3, shows interface et-1/2/0 on switch A), 
wherein the second set of commands are received through a second interface providing by the second network device for receiving commands for configuring the second network device (page 24, table 3, shows interface et-1/2/0 on switch B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aggarwal, in view of Hama, to incorporate the teaching of Juniper about receiving commands at the interfaces of the both aggregations switches. One would be motivated to do so since such commands configure the switches as MC-LAG pair and MC-LAG pair provide high availability (page 5, paragraph 3 of Juniper).
As to claim 4, the rejection of claim 1 is incorporate Aggarwal, in view of Hama, teaches all the limitations of claim 1 as shown above.
Aggarwal does not explicitly teach further comprising: receiving, at the first network device, a first set of commands for specifying the set of labels the first network device is to use for the set of VLANs; and receiving, at the second network device, a second set of commands for specifying the same set of labels the second network device is to use for the same set of VLANs, wherein the first network 
Juniper teaches further comprising:
 receiving, at the first network device, a first set of commands for specifying the set of labels the first network device is to use for the set of VLANs (page 30 , step 24, teaches receiving command specifying VLAN-ID for switch A ); and 
receiving, at the second network device, a second set of commands for specifying the same set of labels the second network device is to use for the same set of VLANs (page 36 , step 24, teaches receiving command specifying same VLAN-ID for switch B ),  
wherein the first network device configures the first network device to use the set of labels for the set of VLANs in response to receiving the first set of commands (page 24, table 3, shows switch A is configured for MC-LAG), 
wherein the second network device configures the second network device to use the same set of labels for the same set of VLANs in response to receiving the second set of commands (page 24, table 3, shows switch B is configured for MC-LAG).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aggarwal, in view of Hama, to incorporate the teaching of Juniper about receiving commands at the both aggregations switches. One would be motivated to do so since such commands configure the switches as MC-LAG pair and MC-LAG pair provide high availability (page 5, paragraph 3 of Juniper).
As to claim 5, the rejections of claims 1 and 4 are incorporate. Aggarwal, in view of Hama, teaches all the limitations of claims 1 and 4 as shown above.

Juniper teaches: 
wherein the first set of commands are received through a first interface providing by the first network device for receiving commands for configuring the first network device (page 24, table 3, shows interface et-1/2/0 on switch A), 
wherein the second set of commands are received through a second interface providing by the second network device for receiving commands for configuring the second network device (page 24, table 3, shows interface et-1/2/0 on switch B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aggarwal, in view of Hama, to incorporate the teaching of Juniper about receiving commands at the interfaces of the both aggregations switches. One would be motivated to do so since such commands configure the switches as MC-LAG pair and MC-LAG pair provide high availability (page 5, paragraph 3 of Juniper).
Claims 6, 7, 9, 10 , and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal, in view of Hama, further in view of Juniper, and further in view of Li et al. (US PGPUB No. 20070115913), hereinafter, Li.
As to claim 6, the rejections of claims 1 and 4 are incorporate. Aggarwal, in view of Hama and Juniper, teaches all the limitations of claims 1 and 4 as shown above.
Aggarwal, in view of Hama and Juniper, teaches wherein the first set of commands comprises a 2first subset of the first set of commands for defining [[a range of label values]] and a second subset 3of the first set of commands for defining [[a set of identifiers for the set of VLANs]], wherein the 4second set (as shown above).
Aggarwal does not teach a range of label values and a set of identifiers for the set of VLANs  
Li teaches a range of label values and a set of identifiers for the set of VLANs (paragraph 0073 teaches a range of label () values as stated “the range of VLAN labels is set, i.e., VLAN labels are taken as a new label type (0-4095)”.  Fig. 7 shows a set of VLANs 200-300).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aggarwal, in view of Hama and Juniper, to incorporate the teaching of Li about a range of label values for a set of VLANs. One would be motivated to do so since such range of label values can be used for mapping set of VLAN in MPLS network to provide subscriber/provider network VLANs planning flexibility (see paragraph 0024 of Li ). .
As to claim 7, the rejections of claims 1, 4, and 6 are incorporate. Aggarwal, in view of Hama and Juniper, teaches all the limitations of claims 1, 4, and 6 as shown above.
Aggarwal, in view of Hama and Juniper, teaches , for each VLAN in the set of VLANS, allocating, by the second network device, a same label value from the same range of label values based on a value of the identifier defined for the VLAN (as shown above).
Aggarwal does not teach further comprising: for each VLAN in the set of VLANS, allocating, by the first network device, a label value from the range of label values based on a value of the identifier defined for the VLAN.
Li teaches further comprising:  2 further comprising:  2for each VLAN in the set of VLANS, allocating, by the first network device, a 3label value from the range of label values based on a value of the identifier defined for the 4VLAN (paragraph 0024 teaches  providing Public VLAN ID for subscriber private VLAN tag “QinQ protocol provides a unique public network VLAN ID for each subscriber, encapsulates the subscriber's private network VLAN tag into the new public network VLAN ID, and transmits the subscriber's data with the public network VLAN ID in the public network”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aggarwal, in view of Hama and Juniper, to incorporate the teaching of Li about providing a public VLAN ID for subscriber private VLAN tag. One would be motivated to do so since such mapping of VLAN in MPLS network provides subscriber/provider network VLANs planning flexibility (see paragraph 0024 of Li ).
As to claim 9, the rejections of claims 1 and 4 are incorporate. Aggarwal, in view of Hama and Juniper, teaches all the limitations of claims 1 and 4 as shown above.
Aggarwal does not teach wherein the first set of commands comprises a 2first subset of the first set of commands for defining a first group of VLANS comprising a first 3subset of the set of VLANs and a second group of VLANS comprising a second subset of the 4set of VLANS and a second subset of the first set of commands for defining a first identifier 5for the first group of VLANs and a second identifier for the second group of VLANs, wherein 6the second set of commands comprises a first subset of the second set of commands for defining 7a third group of VLANS comprising a same subset of the set of VLANs as the first subset of 8the set of VLANs and a fourth group of VLANS comprising a same subset of the set of VLANS 9as the second subset of the set of VLANS and a second subset of the second set of commands 10for defining a same identifier as the first identifier for the third group of VLANs and a same 11identifier as the second identifier for the second group of VLANs.
Li teaches first group of VLANS comprising a first 3subset of the set of VLANs and a second group of VLANS comprising a second subset of the 4set of VLANS and a second subset of the first set of commands for defining a first identifier 5for the first group of VLANs and a second identifier for the second group of VLANs, wherein 6the second set of commands comprises a first subset of the second set of commands for defining 7a third group of VLANS comprising a same subset of the set of VLANs as the (paragraph 0024,lines 28-33, teaches using a single label in the MPLS network for a group of VLAN as stated “The public network only needs to assign a VLAN ID 3 to the subscriber. No matter how many private network VLAN IDs are planned in the subscriber's network, when a subscriber message with a tag enters into the service provider's backbone network, the newly-assigned public network VLAN ID is added in the message”. Plurality of groups of VLANs can be defined with a identifier for each group in same process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aggarwal, in view of Hama and Juniper, to incorporate the teaching of Li to use a single VLAN label in MPLS network for a group of VLANs. One would be motivated to do so since such process, defining a single label for a group of VLANs, save VLAN ID space of the MPLS core network provider (see paragraph 0024 of Li). .
As to claim 10, the rejections of claims 1, 4, and 9 are incorporate. Aggarwal, in view of Hama and Juniper, teaches all the limitations of claims 1, 4, and 9 as shown above.
Aggarwal does not teaches further comprising:  2for each VLAN in the first subset of the set of VLANS, allocating, by the first 3network device, the first identifier for the VLAN;  4for each VLAN in the second subset of the set of VLANS, allocating, by the 5first network device, the second identifier for the 
VLAN; for each VLAN in the third subset of the set of VLANS, allocating, by the 7second network device, the first identifier for the VLAN; and  8for each VLAN in the fourth subset of the set of VLANS, allocating, by the 9second network device, the second identifier for the VLAN.
Li teaches for each VLAN in the first subset of the set of VLANS, allocating, by the first 3network device, the first identifier for the VLAN;  4for each VLAN in the second subset of the set of VLANS, (paragraph 0024 teaches allocation VLAN tag 3 to a group of VLANs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aggarwal, in view of Hama and Juniper, to incorporate the teaching of Li to use a single VLAN label in MPLS network for a group of VLANs. One would be motivated to do so since such process, defining a single label for a group of VLANs, save VLAN ID space of the MPLS core network provider (see paragraph 0024 of Li). 
As to claim 12, the rejections of claims 1 and 11 are incorporate. Aggarwal, in view of Hama and Juniper, teaches all the limitations of claims 1 and 11 as shown above.
Aggarwal does not teach further comprising, before forwarding the data, 2decapsulating, by the first network device, the label from the data.
Li teaches further comprising, before forwarding the data, 2decapsulating, by the first network device, the label from the data (paragraph 0024, line 34-39, teaches removing the VLAN tag as stated “with the public network VLAN ID the subscriber message can pass through the backbone network and arrive at the PE at opposite end of the backbone network; at the PE, the public network VLAN tag is removed from the message, so that the message is recovered to the original subscriber message, and then is sent to the destination CE”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aggarwal, in view of Hama and Juniper, to incorporate the teaching of Li about removing the VLAN tag. One would be motivated to do so since VLAN tag removal in needed to recover the subscriber message and routing (paragraph 0024, line 34-39 of Li).
6Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal, in view  of Hama, further in view of Juniper, further in view of Li, and further in view of Allan et al. (US PG Publication No. 20140153403), hereinafter, Allan.
As to claim 8, the rejections of claims 1, 4, 6, and 7 are incorporate. Aggarwal, in view of Hama, Juniper, and Li, teaches all the limitations of claims 1, 4, 6, and 7 as shown above.
Aggarwal, in view of Li and Juniper, teaches wherein the first network device allocates, for 2each VLAN in the set of VLANS, the label from the range of labels by determining a label 3value in the range of label values that is [[offset]] from a beginning of the range of label values by 4the value of the identifier defined for the VLAN and using the determined label value as the 5label value allocated for the VLAN, wherein the second network device allocates, for each 6VLAN in the set of VLANS, the label from the range of labels by determining a label value in the range of label values that is [[offset]] from a beginning of the same range of label values by 17Attorney Docket No.: 000200-002100US8the value of the identifier defined for the VLAN and using the determined label value as the 9label value allocated for the VLAN (as shown above).
Aggarwal does not teach offset.
Allan teaches offset from a beginning of the range of label values by 4the value of the identifier defined for the VLAN (paragraph 0046 teaches calculating VLAN ID using offset plus base value as stated “a flow identifier (B-VID) is calculated by adding the offset value to a pre-determined base flow identifier value (BASE):  B-VID=BASE+OFFSET”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aggarwal, in view of Hama, to incorporate the teaching of Allan to use an offset value for defining the VLAN identifier in the MPLS network. One would be motivated to do so since such offset value can be determined from parameter of incoming frames for proper segregation of subscriber and provider VLAN IDs (see paragraphs 0010 and 0011 of Allan).


Conclusion
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	December 4, 2021


                                                                                                                                                                                                       /YVES DALENCOURT/Primary Examiner, Art Unit 2457